Title: From John Adams to Ebenezer Storer, 25 January 1783
From: Adams, John
To: Storer, Ebenezer


Sir
Paris January 25. 1783

Your Favour of 23 of December was brought to me this morning, and I have delivered the Letter inclosed to your son who is Still with me
His Company has been usefull to me, and his Behaviour universally discreet and agreable, to Such a degree, that I have withheld from him few of the secrets of the whole Negotiation of the Peace of 1783, a distinction for a young Gentleman of his Age which may hereafter be considered as a great Thing.— It has been a Lesson I assure you, and I believe he will never forget it,—I am Sure he ought not.
Before this arrives you will have learn’d the Terms of Peace, and We have a Thousand Reasons, to be thankfull that they have been so favourable which the Public will not be soon informed of. they will See enough however I, hope to be content. My best Respects to Mrs Storer and ask her whether She could consent that Mr storer Should leave her and wander about the World for Eight Years in quest of Deerskins, Pine Trees & Cod Fish?
With great Esteem